El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
El apelante fué sentenciado a seis meses de cárcel por un delito de hurto menor. No existe prueba directa tendente a demostrar que él cometiera el delito; pero los efectos ro-bados fueron en parte vendidos por él a otra persona y el resto de ellos fué ocupado en su posesión. La cuestión a determinar en el presente recurso es si los hechos del caso y la explicación que ofrece el acusado sobre la forma en que *529dichos efectos vinieron a su poder justifican la revocación de la sentencia. Pueblo v. Laureano, 20 D.P.R. 7.
Allá para el 17 de julio de 1942 Angel Díaz García era dueño de un automóvil que además de sus cuatro gomas tenía dos de repuesto, todas nuevas, (lomo a las nueve de la uoclie de ese día, lo prestó a José Luis López con encargo de devol-verlo enseguida. Como a las doce de la noche del mismo día vino López a avisarle que le habían hurlado el automóvil de un sitio en la carretera de Río Piedras a Caguas, donde lo tenía estacionado. Hicieron gestiones para recuperarlo y lo encontraron el 26 de julio de 1942 en una cuneta de la carretera que conduce de La Muda de Caguas a Aguas Bue-nas, como a un kilómetro de esta población. El vehículo no había sufrido ningún desperfecto, pero le faltaban entre ofras cosas las dos gomas de repuesto y dos de las que estaban en uso. Como resultado de la investigación practicada por la detective, dos de las gomas aparecieron usándose en el auto-móvil de Santiago Díaz. Interrogado este último, manifestó que las había comprado a Ramón Vicente Vázquez; que éste le pidió por ellas $100 y se las dejó en $90. Investigado Vázquez, admitió que las había vendido a Santiago Díaz, y al preguntársele cómo las había adquirido él, dijo que las había comprado, juntamente con otras dos que aparecieron en el automóvil del propio Vázquez.
Según el detective Saturnino Romero, Vázquez en ningún momento dijo quién se las había vendido, a pesar de habér-selo preguntado insistentemente. De dichas cuatro gomas, Angel Díaz García identificó tres como de su propiedad.
La defensa presentó como testigo a Víctor Vélez Rosado, quien declaró que conocía a Ramón Vicente Vázquez hacía algún tiempo; que Vázquez le había dicho que si sabía de alguien que vendiese algunas gomas le avisase; que para esa fecha William Carrión le había informado que él tenía unas gomas para vender; que fué con William Carrión donde Vázquez; que aquél se las ofreció y éste le compró dos por *530$75; que desde esa fecha no ha vuelto a ver a Carrión ni co-noce su paradero.
Fernando Pérez, amigo de Vázquez, declaró que un do-mingo fue a buscar a Vázquez para dar un paseo, y hallándose en la casa de éste presenció cuando llegaron dos individuos y le ofrecieron en venta unas gomas; que dichos individuos llegaron en un automóvil, y que el que lo guiaba era William Carrión, a quien no conoce personalmente; que al que acom-pañaba a Carrión le llamaban Vitín y se hallaba en la corte el día en que se celebraba el juicio en la corte inferior; que las gomas fueron compradas por $75.
El acusado declaró además que trabajaba en Tesorería Federal hacía dos años; que ganaba $135 mensuales; que vivía con su padre, que es un comerciante en Eío Piedras, y que la casa donde vivía era propiedad de su padre; que los $135 que ganaba le sobraban casi en su totalidad debido a que vivía con su padre y no tenía que pagar renta alguna; que jamás había sido acusado ni convicto de delito alguno; que es soltero y no tiene-hijos; que el domingo 19 de julio de 1942, frente a su casa, compró las cuatro gomas a Víctor Vélez Rosado y a William Carrión por la cantidad de $75, que entregó a William Carrión (T. de E., pág. 39); que dos de las gomas fueron ocupadas en su poder y las otras dos las había vendido a Santiago Díaz el 22 de julio de 1942. Más adelante, a preguntas del juez inferior, contestó que al ser interrogado por la detective acerca de cómo había ad-quirido las gomas les dijo que las había comprado a un tal Vitín (T. de E., pág. 42); que no mencionó entonces a Ca-rrión’ porque el que vino a hacer la transacción fué Vitín; que a Vitín lo arrestaron el mismo día que a él; que ha tra-tado de conseguir a Carrión porque el asunto es muy delicado para él por la posición que ocupa, pero no lo ha conseguido ; que luego le informó a la detective sobre Carrión.
Somos de opinión que la prueba en este caso no es sufi-ciente para establecer la culpabilidad del acusado. Al igual *531que en Pueblo v. Atilano, 44 D.P.R. 591, en ¿1 cual revocamos la sentencia condenatoria, puede decirse que “La explicación que éste (el acusado) dió pudo ser sin duda alguna más con-creta, debiendo haber demostrado por lo menos que hizo es-fuerzos para encontrar al vendedor, pero no es increíble y pudo ser cierta.” (Bastardillas y paréntesis nuestros). La declaración del acusado en el caso de autos es aun más fuerte que la del acusado en el caso de Pueblo v. Atilano, supra, pues tendió a demostrar los esfuerzos que hizo por localizar al que le vendió las gomas, y además presentó dos testigos pre-senciales que declararon en cuanto a la transacción de la venta. Ninguna de esta prueba fué contradicha por El Pueblo.
Las discrepancias ó contradicciones que se notan en la declaración del- acusado tienen su explicación en el hecho de que el caso envuelve la compra de unas gomas en lo que en estos tiempos se conoce con el nombre de “Mercado Negro”, hecho prohibido y penado. Empero, aun cuando él no estaba acusado de ese delito, siendo un empleado federal tenía que darse cuenta de las posibles consecuencias que su actuación podían acarrearle. No es irrazonable considerar dichas con-tradicciones como una consecuencia lógica de dichas circuns-tancias.
Sostuvimos, además, en el caso de Pueblo v. Atilano, supra, que por fuerte que sea la sospecha que contra el acusado se tenga, no es suficiente para declararlo culpable y aplica-mos la regia establecida en el de El Pueblo v. Domínguez, 36 D.P.R. 463, al efecto de que: “Cuando en proceso por hurto la prueba sólo demuestra la posesión por parte del acusado del objeto hurtado sin ninguna otra circunstancia que le co-necte con el hecho de la sustracción, ella es insuficiente.”
Esta regla es aplicable al caso de autos y la sentencia debe ser revocada absolviéndose al acusado.